Citation Nr: 0830925	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to a rating in excess of 20 percent for a 
frozen left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

This case was remanded by the Board in January 2008 for 
further development.  As a result, the veteran testified 
before the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record and the case is now 
ready for consideration.

The issue of entitlement to an initial compensable rating for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 23, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for entitlement to 
a rating in excess of 20 percent for a frozen left shoulder 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to his claim of entitlement to a 
rating in excess of 20 percent for a frozen left shoulder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In correspondence dated on May 23, 2007, the veteran 
indicated the following, "ADDITIONALLY, I AM WITHDRAWING THE 
ISSUE OF INCREASED EVALUATION FOR LEFT SHOULDER CONDITION."

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
entitlement to a rating in excess of 20 percent for a frozen 
left shoulder and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 
percent for a frozen left shoulder is dismissed.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the veteran was afforded VA examinations in January 
2005 and December 2005.  Although these examination reports 
described the physical characteristics of his hemorrhoids, 
they did not evaluate the frequency of the condition.  
Moreover, at the December 2005 examination report, he 
reported exacerbations every three months but testified in 
June 2008 that his disability flared-up four times in the 
past month.  

In order to ensure that the veteran's disability is rated 
properly, and to comply with the duty to assist, the Board 
finds that a remand is needed to undertake a current VA 
examination.

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure all of the 
veteran's VA treatment records dated after 
April 2005 from the East Orange Campus of 
the VA New Jersey Health Care System in 
East Orange, New Jersey, to include the 
report of an April 2008 endoscopy.

2.  The RO should then arrange for the 
veteran to be scheduled for an appropriate 
examination to determine the current 
severity of his service-connected 
hemorrhoids, to include physical 
symptomatology and frequency of 
recurrences.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


